Quillian, Judge.
The defendant was charged under a two-count indictment with sale of a narcotic drug and with violation of the Georgia Controlled Substances Act. He was found *512guilty on both counts and sentenced to 15 years. Appeal followed. Held:
Submitted July 14, 1976
Decided September 9, 1976.
Stanley H. Nylen, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, H. Allen Moye, Assistant District Attorneys, for appellee.
1. The trial judge’s charge on alibi was not reversible error for the reason assigned. See Paschal v. State, 230 Ga. 859 (2) (199 SE2d 803), where an identical charge was approved over a similar objection. See in this connection White v. State, 231 Ga. 290, 295 (201 SE2d 436).
2. The enumerations of error complaining of the court’s failure, without request, to charge the law of criminal intent (Criminal Code of Georgia § 26-605; Code Ann. § 26-605 (Ga. L. 1968, pp. 1249, 1269)) are without merit. Whigham v. State, 131 Ga. App. 261, 262 (2) (205 SE2d 467). See Turpin v. State, 121 Ga. App. 294 (2) (173 SE2d 455).

Judgment affirmed.


Deen, P. J., and Webb, J., concur.